Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 and 7  have been amended.  Claims 1-7, as filed 01/07/2022, are examined herein. No new matter has been introduced by the amendments. 

Response to Arguments
Applicant' s arguments and amendments have been carefully considered.
Regarding claim interpretation and intended use, Applicant’s arguments are not persuasive.  
Regarding the rejection under 35 USC 101, Applicant argues (pages 8-9 of the Remarks dated 01/07/2022)  that the amended claims are not grouped under “fundamental economic practice” because the claims recite specific hardware. This argument is not persuasive. The additional elements of cited, “one or mobile terminals” and “a computer” represent the use of a computer as a tool to perform the abstract idea and/or generally link the abstract idea to a particular field of use (the use of computers to perform biometric authentication). Therefore, computer and mobile terminals do not integrate the abstract idea into a practical application.  
Applicant further argues that the mobile terminals provide specific information “a collation result”. This argument is not persuasive.  The use of data to determine a collation result is part of the above-cited abstract idea.
Applicant further argues that the features when considered as a whole amount to significantly more than an abstract idea, because the technical field of “biometric authentication” is improved by the claims. The Examiner respectfully disagrees. However, what is asserted by Applicant is not an improvement to the functioning of a computer, or to any other technology or technical field, as specified under MPEP § 2106.05(a). What Applicant is asserting is, if anything, an improvement to the business process of biometric authentication of a payment device, which is a fundamental economic practice and non-statutory subject matter. (Alice Corp v. CLS Bank International 573 US 204 (2014)) Thus, the amended claims do not provide limitations that are indicative of integration into a practical application as suggested by the 2019 PEG.
Regarding the rejection under 35 USC 112, applicant argues that the term “collate” is understood by one of ordinary skill in the art to mean a critical comparison. A collation result is therefore the result of a critical comparison, i.e. a matching result. Applicant's arguments are persuasive.  The rejection under 35 USC 112(b) is withdrawn.
Regarding the rejections under 35 USC 102 and 35 USC 103, Applicant argues (page 10-12 of the Remarks) that  the cited art does not teach or suggest registration of a mobile terminal within an automatically authenticable range. The examiner finds this argument to be moot in view of new grounds of rejection in regards to the claims.

Claim Objections
Claim 1 is objected to because of the following informalities: the first limitation of claim 1 recites “a plurality of mobile terminals that is …” and “each of the plurality of mobile terminals stores first biometric information”. The term “wherein” appears to be missing.   Appropriate correction is required.

 Claim Interpretation - Intended Use
Regarding claims 5 and 7,  Examiner notes that the indicated (underlined) claim limitations carry limited patentable weight due to intended use.  Claim 5: “…a mobile terminal configured to ….; a settlement terminal configured to …; and a beacon configured to …, wherein the mobile terminal transmits …., wherein the settlement terminal: receives…. transmits, wherein the mobile terminal: collates … transmits ……, and wherein the settlement terminal: receives… specifies …transmits ….”
Claim 7. “… a processor coupled to the memory and configured to: receive… transmit …. specify …“ [A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114, paragraph II.

Claim Interpretation – Conditional Language
Examiner notes that the following limitations of claims 1, 3, and 4 contain conditional language, and therefore are given limited patentable weight. Claim  1. “transmitting, in a case where second biometric information…”  “specifying,  in a case where a collation result…” Claim 3. “deleting,  in a case where” Claim 4. “deleting,  in a case where”

Claim Rejections - 35 USC § 101
Claim(s) 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “method for biometric authentication”. 
Claim 1 is directed to the abstract idea of “ biometric authentication” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 5, and 7 recite “registering a … ID only for each of a plurality of … that is physically located within an automatically authenticable range, each of the plurality of mobile terminals stores first biometric information; receiving a first … ID from a first  … whose position with respect to the …  is within the automatically authenticable range; transmitting, in a case where  second biometric information is captured by the …, the  second biometric information to each … within the automatically authenticable rang; specifying, in a case where  a collation result of collating between the  second biometric information and first biometric information indicates a match between the first biometric information and the second biometric information; and transmitting settlement information to the specified ….. ”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “terminal, mobile terminal, computer, processor, and memory”  represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of biometric authentication.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of biometric authentication using computer technology (e.g. a terminal and mobile terminal computing system).Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
The dependent claims recite additional elements such as “storing and erasing data” and a beacon.  These additional elements of the claim such as represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of biometric authentication.
Dependent claims 2-4 and 6 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1 and 7 are rejected under 35 U.S.C. 103 as being  obvious over US 20180211022 (Wagner ‘022) in view of US 20050101295 (Rupp).

Claims 1. Wagner  ‘022 teaches: An information processing method that causes a computer to execute a process, the process comprising: 
transmitting, in a case where second biometric information is captured by the computer, the second biometric information to each mobile terminal within the automatically authenticable range (FIG. 5 S508; [0084-0085], [0024] “POS”, [0052] “cellular phone”)
specifying, in a case where a collation result of collating between the second biometric information and first biometric information indicated a match between the first biometric information and the second biometric information; and ([0085-0088])
transmitting settlement information to the specified mobile terminal. ([0081])
Wagner does not explicitly teach, but Rupp does teach:
registering a mobile terminal ID only for each of a plurality of mobile terminals that is physically located within an automatically authenticable range, each of the plurality of mobile terminals stores first biometric information; ([0009]; [0023]; FIG. 2)
receiving a first mobile terminal ID from a first mobile terminal whose position with respect to the computer is within the automatically authenticable range; ([0009]; [0023]; FIG. 2)
Further, it would have been obvious, as of the effective filing date of the instant invention, to combine the biometric authentication system of Wagner  ‘022 with the automatic authentication of Rupp, because Rupp explicitly teaches [0005] and [0007] the motivation of using a mobile communication system to provide identification and authentication.  See MPEP 2143.I.G.

Claim 7. Wagner ‘220 teaches: An information processing apparatus comprising: 
a memory; and ([0038], [0073])
a processor coupled to the memory and configured to: ([0038], [0073])
specify, in a case where a collation result of collating between the  second biometric information and first biometric information indicates a match between the first biometric information and the second biometric information; and  ([0009]; [0023]; FIG. 2)
transmit settlement information to the specified mobile terminal. ([0009]; [0023]; FIG. 2)
Wagner does not explicitly teach, but Rupp does teach:
receive a first mobile terminal ID from a first mobile terminal whose position with respect to the computer is within the automatically authenticatable range; ([0085-0088])
transmit, in a case where second biometric information is captured by the computer, the second biometric information to each mobile terminal within the automatically authenticable range;  ([0085-0088])
Further, it would have been obvious, as of the effective filing date of the instant invention, to combine the biometric authentication system of Wagner  ‘022 with the automatic authentication of Rupp, because Rupp explicitly teaches [0005] and [0007] the motivation of using a mobile communication system to provide identification and authentication.  See MPEP 2143.I.G.

Claim(s) 2 -3 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180211022 (Wagner  ‘022) in view of US 20050101295 (Rupp) and in further view of US 20100030696 (Naccache).

Claim 2.  Wagner  ‘022 in view of Rupp teaches: The information processing method according to claim 1, 
Modified Wagner  ‘022 does not explicitly teach, but Naccache does teach:
the process further comprising: storing terminal information in a memory; and 
deleting, in a case where a predetermined time has elapsed after first terminal information is stored in the memory, the first terminal information from the memory. ([0037])
Further, it would have been obvious, at the time of filing, to combine the biometric authentication system of Wagner  ‘022 and Rupp with the stored biometric data deletion of Naccache, because Naccache explicitly teaches [0010]  the motivation of designing terminals equipped with a fraud-deterrent system. See MPEP 2143.I.G.

Claim 3. Wagner  ‘022 in view of Rupp teaches: The information processing method according to claim 1, 
Modified Wagner  ‘022 does not explicitly teach, but Naccache does teach:
the process further comprising: storing terminal information in a memory; and deleting, in a case where a processing completion of the settlement information of the specified mobile terminal is detected, the terminal information corresponding to the specified mobile terminal from the memory. [0042]

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180211022 (Wagner  ‘022) in view of US 20050101295 (Rupp) and in further view of US 20210034895 (Archibald). 

Claim 4. Wagner ‘022 in view of Rupp teaches: The information processing method according to claim 1, 
Modified Wagner ‘022 does not explicitly teach, but Archibald does teach:
the process further comprising: storing terminal information in a memory; and deleting the terminal information corresponding to the first mobile terminal from the memory in a case where there is no match. ([0038])
Further, it would have been obvious, at the time of filing, to combine the biometric authentication system of Wagner  ‘022 and Rupp with the failed biometric data deletion of Archibald, because Archibald explicitly teaches [0001]  the motivation of performing biometric authentication within a data processing device. See MPEP 2143.I.G.

Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180211022 (Wagner ‘022) in view of US 20050101295 (Rupp) and in further view of  US 20160277380 (Wagner ‘380).

Claim 5. Wagner ‘022 teaches: An information processing system comprising: 
a plurality of mobile  terminals configured to store first biometric information in a memory;  ([0052] “cellular phone”)
a settlement terminal configured to communicate with a first mobile terminal of the plurality of mobile terminals; and  ([0024] “POS”)
Wagner  ‘022 does not explicitly teach, but Rupp does teach:
a beacon configured to transmit, to the first mobile terminal, service coupling information of the settlement terminal, the first mobile terminal being physically located within an automatically authenticatable  range of the settlement terminal, wherein the first mobile terminal transmits, in a case where  the service coupling information from the beacon is received, a first mobile terminal ID  for identifying the first mobile terminal to the settlement terminal, wherein the settlement terminal: registers a mobile terminal ID only for each mobile terminal of the plurality of mobile terminals that is physically located within the automatically authenticable range,  ([0009]; [0023]; FIG. 2)
receives the first mobile terminal ID  from the first mobile terminal, and transmits, in a case where  second biometric information is captured by the settlement terminal, the second biometric information to each mobile terminal within the automatically authenticable range,   ([0009]; [0023]; FIG. 2)
Further, it would have been obvious, as of the effective filing date of the instant invention, to combine the biometric authentication system of Wagner  ‘022 with the automatic authentication of Rupp, because Rupp explicitly teaches [0005] and [0007] the motivation of using a mobile communication system to provide identification and authentication.  See MPEP 2143.I.G.

Modified Wagner ‘022 does not explicitly teach, but Wagner ‘380 does teach:
wherein the first mobile terminal: collates the first biometric information stored in the memory with the second biometric information received from the settlement terminal, and transmits a collation result of the collating to the settlement terminal, and  ([0064-0065], [0086]; FIG. 1)
wherein the settlement terminal: receives the collation result from each mobile terminal, selects the first mobile terminal of which the received collation result  indicates a match between the first biometric information and the second biometric information, and transmits settlement information to only the selected first  mobile terminal.   (FIG. 2 #304, [0102-0103]; FIG. 1)
Further, it would have been obvious, at the time of filing, to combine the biometric authentication system of Wagner  ‘022 and Rupp with the beacon of Wagner ‘380, because Wagner ‘380 explicitly teaches [0087]  the motivation of using a beacon to verify that in fact the authentic user is in fact present at the specified location.  See MPEP 2143.I.G.

Claim 6. Wagner ‘022 in view of Rupp and Wagner ‘380 teaches: The information processing system according to claim 5, 
Wagner ‘380 further teaches:
wherein the settlement terminal includes the beacon. (FIG. 2 #304, [0102-0103])
Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US  6571279 (Herz) location [Wingdings font/0xE0] utilizing the location-information for private displays of information
US 20100317371 (Westerinen) [0044] beacon [0056] biometric
US 20180211022 (Wagner  ‘022) [0009] “The method can also include receiving, by the portable device and from the access device, a biometric sample template of the user using the portable device. The method also includes verifying, by the portable device, the biometric sample template by comparing the biometric sample template to the biometric reference template and providing, by the portable device, to the access device, a verification result of the verification of the biometric sample template.” [0064] 1:n matching
US 20200402052 (Sloane) [ 0077 ] “ a customer's smartphone may be an edge - node . The smartphone may monitor the customer device usage such as …location sensor .. The smartphone may monitor submission of authenticators ( e.g. , biometric , passcodes ) and successful authentications based on presented authenticators . For example , biometric authenticators may be required before the smartphone allows access …” [ 0087 ] “When the customer is in a ready to access position , the ATM may verify additional biometric authenticators of the customer . For example , the ATM may detect a height of
the customer…” [ 0099 ] “The real - time authentication routine may authenticate a customer when the customer is within a predetermined distance of the ATM.”  [0133 ] “For example , when a customer attempts to access an ATM , the ATM may capture a set of biometric authenticators . The set of authenticators may form a pre - authentication routine . The cloud computing environment may validate the pre - authentication routine by determining whether
the biometric authenticators captured by the ATM correspond to authenticators associated with the virtual customer model . The virtual customer model may be generated by the cloud computing environment based on customer authenticators captured by other edge - nodes or provided by the customer . [ 0134 ] The cloud computing environment may be configured to validate a pre – authentication routine based on a consensus protocol running on each of the plurality of edge – nodes.” [ 0164 ] System 300 includes edge - node ( s ) 301. Edges node ( s ) 301 may be configured to receive data from sensors 311 and issue instructions to actuators.
US 20160253670 (Kim) [0117] “The TEE 420 may include a trusted application 451, a shared memory view 452, a TEE internal API 453, a trusted OS component 454, a TEE communication agent 455, a trusted core framework 456, a trusted function 457, or a trusted kernel 458. The trusted application 451 may include at least one application capable of performing functions of digital right management (DRM), security, payment, or biometric information. The shared memory view 452 may be a memory space capable of accessing the shared memory 412 of the REE 410.” [0150] The biometric sensor 807 may acquire biometric information. The acquired biometric information may be transferred to the processor 850. The processor 850 may authenticate a user by comparing the acquired biometric information and pre-stored biometric information of the user. [0151]  transmit payment information to the POS device 
US 20160063471 (Kobres) [0142] “… A pattern or profile for communication can be maintained by the resource profiler 214 or by resource profilers 234 and/or 244 (and received from resource profiler 214 at predefined intervals or upon detection of an event (such as user in checkout lane for a POS terminal 240)). The resource attributes and the communication pattern or profile can be used as factors into the confidence calculators 211, 221, 231, and/or 241 for purposes of passively authenticating the user at any given point in time using the authentication managers 212, 232, and/or 242.” [0167] “…the passive authenticator acquires the resource attributes from a sensor that is integrated into a POS device during a checkout transaction being conducted by the user at the POS device. The passive authenticator also identifies the resource attributes as biometric data that is transparently acquired by the sensor and the sensor is the resource and the device is the POS device.” [0195] “… at 412, the resource profiler activates collection of the resource attributes when the device is detected within a predefined geographical range of a POS device that executes the second resource.” [0195] In an embodiment, at 412, the resource profiler activates collection of the resource attributes when the device is detected within a predefined geographical range of a POS device that executes the second resource.
US 20120069131 (Abelow) reality alternate [0084] “The electronic systems include at least one of the following: .., mobile phones, … computers,… stationary internet appliances, …, tablets, e-pads, biometric sensors,… presence detectors,... The electronic systems include software to perform functions associated with the acquisition of the items. ... At least one of the actions of (a) using electronic systems to acquire items in acquisition places, (b) using a publicly available set of conventions, (c) providing services, (d) delivering selected items, and (e) presenting some of the selected items, is performed by resources that include hardware, software, or a combination of hardware and software, that are part of the network infrastructure, part of the electronic devices, or part of presentation devices at the presentation places, or a combination of them. At least some of the acquisition places are also presentation places. .. The controlled resources include at least one of computers, television set-top boxes, digital video recorders (DVRs), and mobile phones. The usage of at least some of the resources is shared.” [0793] TP biometric recognition. [0174] “Outside of an SPLS privacy may or may not be considered a digital reality issue because various types of identifications (in some examples by an RTP, in some examples by face recognition, in some examples by physical or biometric identification, in some examples by association with a GPS-enabled device to which an identity is logged in, etc.) yield public information on the currently logged in identity(ies), and do not need to yield private or secret information on those who are identified.”  [1327] “…. Additionally, in each directory entry the individual (and/or authorized others) may (optionally) update/edit their Directory(ies) entry individually 4479 including adding additional data such as interactively taking current face recognition photos, supplying biometric data (such as fingerprints), and/or automatically supplying additional Place, Tool, Resource, etc. data when queried to provide the data that will be used to identify IPTR such as during SPLS connections, SPLS protection, RTP observations, etc. Another component of the Directory(ies) data stores 4476 is means for it to display requested information 4480 (such as from Retrieving Services 4484 4485 4488), means for it to transmit requested information 4480 in a range of formats (such as from Retrieving Services 4484 4486 4487 4488), etc. These Directory(ies) data stores 4476 and Directory(ies) database(s) 4477 may (optionally) be centralized or they may be provided by a plurality of Directory(ies), but they do not need to be duplicated by each Directory(ies) for its data stores ….”
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                         
/ERIC T WONG/Primary Examiner, Art Unit 3692